                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TROY L. KENDALL,

                      Plaintiff,                                8:20CV517

       vs.
                                                                  ORDER
ANDREW M. SAUL, Commissioner of
Social Security;

                      Defendant.


      This matter is before the Court on the defendant’s unopposed motion for an

extension of time, Filing No. 9. Defendant requests an extension of time to file its

responsive pleading and the administrative record due the a back loglog in compiling

Social Security Administrative Records. The Court finds the motion should be granted.

Accordingly,

      IT IS ORDERED:

      1.       The defendant’s unopposed motion for an extension of time (Filing No. 9) is

               granted.

      2.       The defendant shall file its responsive pleading and the administrative

               record on or before July 21, 2021.



      Dated this 21st day of June, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
